        Case 1:18-cv-11229-FDS Document 116 Filed 08/13/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


ANTHONY GATTINERI,

                        Plaintiff,

v.

WYNN MA, LLC and WYNN RESORTS,
LIMITED,

                        Defendants.

                                        No. 18-cv-11229-FDS

WYNN MA, LLC,

      Plaintiff-in-Counterclaim,

v.

ANTHONY GATTINERI,

      Defendant-in-Counterclaim.




     ORDER ON DEFENDANT WYNN MA, LLC’S MOTION TO COMPEL FULL AND
       COMPLETE RESPONSES TO ITS FIRST SET OF INTERROGATORIES

CABELL, U.S.M.J.:

      This dispute arises from the Wynn defendants’ purchase of

property in Everett, on which they constructed the Encore Boston

Harbor Casino. Plaintiff Anthony Gattineri, a member of the realty

group that sold the property, claims that Wynn breached an oral

agreement made in San Diego (San Diego Agreement) to pay him in

accordance with the original purchase price of the property rather
        Case 1:18-cv-11229-FDS Document 116 Filed 08/13/20 Page 2 of 5



than the lower price later negotiated.                 Wynn has counterclaimed

for    intentional      interference      with    an    advantageous        business

relationship Wynn allegedly enjoyed with the Massachusetts Gaming

Commission.

       On September 25, 2019, after the plaintiff had produced

approximately 9,000 pages to Wynn in response to a request for

documents,     Wynn    served     the   plaintiff      with   its   first    set   of

interrogatories.        At issue are interrogatories 1, 2, and 5:

     1. Identify by bates number, each document that You have produced
        in this Action regarding, related to, or that references the
        San Diego Agreement.

     2. Identify by bates number, each document that You have produced
        concerning the allegations contained in ¶¶ 13, 28, and 35 of
        the Complaint.1

     3. Identify by bates number, each document You have produced in
        which You stated Your opposition to “accepting a lower price”
        as alleged in ¶ 13 of the Complaint.

       The plaintiff objected to each of these on the grounds that

they were unduly burdensome and interposed for an improper purpose.

He asserted that the information sought had already been made

available through his document production and that he should not

be    forced   to     make   an   extremely      time-consuming      and     onerous




1 Paragraph 13 alleges that the plaintiff was opposed to accepting the lower-
negotiated price for the property. Paragraph 28 alleges that Gattineri met
with a Wynn senior executive in San Diego, where Gattineri refused to sign
off on the reduced purchase price. Paragraph 35 alleges that after Wynn
supposedly told Gattineri it would “make him whole” by paying him in
accordance with the original purchase price for the property, the Wynn
executive stayed in close contact with Gattineri to make sure Gattineri would
sign off on the purchase.

                                         2
        Case 1:18-cv-11229-FDS Document 116 Filed 08/13/20 Page 3 of 5



compilation of information where the documents from which this

compilation would come were already in Wynn’s possession.                    Wynn

then filed this motion to compel (D. 42).

     In resisting these interrogatories, the plaintiff does not

rely specifically on the business records exception of Fed. R.

Civ. P. 33(d).     However, he does assert that these interrogatories

are compilation rather than contention interrogatories, and that

it would be no more burdensome for the defendant to identify these

documents than it would be for him to do so.           The court disagrees.

     While the interrogatories in question are not explicitly

phrased with “contention” language, they do ask the plaintiff to

identify the documents that support various allegations.              As such,

these    interrogatories     are   far     different   from   the     type    of

interrogatories this court considered in United States ex rel.

Martino-Fleming v. South Bay Mental Health Ctr., Inc., 332 F.R.D.

1 (D. Mass. 2019), which the plaintiff contends supports his

position.

        In Martino-Fleming, the relator asked the defendant health

center (South Bay) for detailed data for mental health clinicians

spanning nearly 20 facilities and a 10-year period.                 Once South

Bay compiled this data -- much of it handwritten -- and provided

Martino-Fleming      with    Bates       number   ranges,     indices,       and

spreadsheets, the court held that it would be no more burdensome

for the relator to find specific information within the compilation

                                      3
        Case 1:18-cv-11229-FDS Document 116 Filed 08/13/20 Page 4 of 5



than the defendant.      Because of the turnover of personnel and the

scope of the request, South Bay had no special knowledge of the

data that would have made it easier for it to ascertain the

answers.     Further, the interrogatories requested neutral data

rather than the substantiation of contentions.

     Here, though, the issue is not compilation of business data

bur rather the identification of documents upon which the plaintiff

intends to rely in meeting his burden of proof. Providing business

records in lieu of written answers to interrogatories is not the

norm, but rather is an exception to the general rule that answering

interrogatories by referring to pleadings or other discovery is

insufficient.      See Trustees of Boston Univ. v. Everlight Elec.

Co., No. 12-cv-12326-PBS, 2014 WL 12792364, at * 2 (D. Mass May

16, 2014); see also Bank of America, N.A. v. Barnes Hill, LLC, No.

16-cv-11583-DJC, 2018 WL 10247150, at *3 (D. Mass. July 26, 2018)

(if party intended to rely on its document production to answer

interrogatories, it would need to specify which documents or bates-

stamp     reference     numbers     were    responsive     to    particular

interrogatories).

     Further, the plaintiff should know what documents within his

possession he plans to cite in support of his contentions.               Thus,

he a priori has a greater ability than would Wynn to identify the

documents responsive to Wynn’s requests.



                                      4
         Case 1:18-cv-11229-FDS Document 116 Filed 08/13/20 Page 5 of 5



     Therefore, the Defendant Wynn MA, LLC’s Motion to Compel Full

and Complete Reponses to its First Set of Interrogatories (D. 42)

is GRANTED.      For interrogatory numbers 1, 2, and 5, the plaintiff

is ORDERED to identify, by reference to specific documents or by

bates-stamped reference numbers, which documents are responsive to

each particular interrogatory.             The plaintiff shall provide the

defendant with answers to these interrogatories within 10 days

from the date of this Order.



SO ORDERED.                                 /s/ Donald L. Cabell
                                            DONALD L. CABELL, U.S.M.J.


DATED:     August 13, 2020




                                       5
